DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kendall K. Gurule on August 10, 2021.
The application has been amended as follows: 
In the claims:
Claim 8, delete the current version and replace it with the following:
8. (original) The method according to claim 1, wherein the diamine-based compound is
N,N,N’,N’-tetramethylethylenediamine,  N,N-dimethylethylene-1,2-diamine,  N,N,N’,N’-
tetramethylpropylenediamine, or N,N,N’,N’-tetramethylbutylenediamine.

Allowable Subject Matter
Claims 1- 15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggest the method for preparing a {meth)acrylic acid ester-based compound of Formula 1, comprising reacting  an alcohol-based compound 
Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any references which anticipates the claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious. 
Close prior art can be found in the teaching of Ansai et al. (U.S. 8,859804).  The prior art of Ansai discloses a method for producing (meth)acrylate comprising the steps of (1) producing (meth)acrylic acid anhydride, comprising reacting a fatty acid anhydride of formula (I)  
 	
    PNG
    media_image1.png
    83
    179
    media_image1.png
    Greyscale
with (meth)acrylic acid to produce (meth)acrylic acid anhydride; and (2) obtaining the (meth)acrylate by reacting phenol with the (meth)acrylic acid anhydride obtained in (1). (col. 3, ln 25 – 50).  However, Ansai does not teach a method for preparing (meth) acrylic acid ester-based compounds of Formula I, wherein the reaction is performed in the presence of the diamine-based compound with the acid anhydride.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622